DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-11 and 14 were originally filled on November 24, 2019 and claimed priority on DE10 2017 208 878.8, which was filled on May 24, 2017 and PCT/EP2018/063317, which was filed on May 22, 2018. 

Information Disclosure Statement
The Information Disclosure Statement filed on December 06, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Specification
The abstract of the disclosure is objected to because it contains more than 150 words and is more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 1 Analysis- Under Step 1, Claim 1 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “defining a triggering event for a predetermined stopping point on a route ahead of the traffic light; accessing a frequency distribution indicating a respective number of traffic light switching states observed in the past for various time intervals elapsed since the triggering event based at least in part on the triggering event and an expected passing direction; detecting the triggering event at the stopping point; determining an expected time of arrival at the traffic light for the motor vehicle; and estimating the traffic light switching state for the expected passing direction for the time of arrival on the basis of the frequency distribution”. These steps can all be completed using the human mind. For example, a person can mentally define a triggering event for a stopping point ahead of a traffic light. The person can mentally define this triggering event as another traffic light ahead of the traffic light turning green. A person can mentally access the frequency distribution from their memory, indicating the switching states observed in the past for various time intervals since the triggering event. For example, when the another traffic light ahead of the traffic light turns green, a person can determine that the traffic light will turn green in 5 seconds based on the person observing the switching states in the past from driving on the road in that direction. The person can detect the triggering event mentally. For example, as stated in the applicant’s specification on Page 7, the triggering event can be driving off or starting at the stopping point. The person can mentally detect when the vehicle passes or drives off from the stopping point, which would be the another traffic light ahead of the traffic light. The person can determine mentally how long it will the vehicle to reach the traffic light from the another traffic light based on the speed of the vehicle and determine if the vehicle will reach the traffic light in less than, or 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application there are no additional elements. 
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. 

Claim 2 Analysis- Under Step 1, Claim 2 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “the passing direction indicates via which possible stopping point of the intersection the motor vehicle reaches the intersection and at which next stopping point the motor vehicle leaves the intersection”. A person can mentally determine, based on the passing direction of the vehicle, which stopping point at the intersection the vehicle will reach, and which stopping the point the vehicle leaves the intersection. For example, if the vehicle is heading east and needs to head south, a person can determine mentally that the vehicle will reach the intersection from the left side, and make a right turn to head south. 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

	
Claim 3 Analysis- Under Step 1, Claim 3 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “using a most probable route or a route signaled by a navigation device of the motor vehicle to determine the expected passing direction”. A person can mentally determine, based on the most probable route, the passing direction of the vehicle. For example, if a person always uses the same route to go to the store, a person can mentally determine that they will reach the traffic light from a specific passing direction that the route leads through. A person can also mentally determine the passing direction using a route signaled by a navigation device. For example, a navigation device may provide a route to a person. The person can then use that route to determine from which passing direction they will reach a specific traffic light. 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. 

Claim 4 Analysis- Under Step 1, Claim 4 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “using a matrix indicating, for a number of possible stopping points, for at least one following traffic light in each case a respective frequency distribution for its traffic light switching state for multiple possible passing directions”. A person can mentally determine the frequency distribution for the switching states of a following traffic light for multiple possible passing directions. For example, a traffic light may have multiple stopping points/passing directions such as a left turn only lane, straight only lane, and right turn only lane. A person can mentally determine, based on the frequency 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  

Claim 5 Analysis- Under Step 1, Claim 5 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “determining a frequency distribution for at least one further stopping point along the route for another triggering event; and combining the frequency distributions of each stopping point at which the respective triggering event was detected to forecast the traffic light switching state using the frequency distribution of the last stopping point being used as a basis and any remaining frequency distribution adjusted with a respectively associated time offset, corresponding to a travel time up to the last stopping point”. A person can mentally determine the frequency distribution for a further traffic light along the route for another trigger event, and combine the frequency distributions at each stopping point to forecast the traffic light switching state using the last stopping point as a basis and offsetting the travel time up to the last stopping point. For example, a vehicle can reach a first traffic light. When the first light turns green, the person can mentally determine based on frequency 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  

Claim 6 Analysis- Under Step 1, Claim 6 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “detecting an actual traffic light switching state of the traffic light; and updating the frequency distribution, on the basis of the respectively detected actual traffic light switching state and the respective time interval since detecting the triggering event”. A person can look at a traffic light and mentally observe when the traffic light switches. A person can then mentally update their memory of the frequency distribution of the switching state based on the detection of the switching state and the respective time interval. For example, a traffic light may normally switch states 10 seconds after the trigger event. However, the traffic light has now been adjusted to switch 15 seconds after the trigger event. A person can view the light switch after 15 seconds and mentally update the frequency distribution in their memory with the new time interval based on the detection of the switching state 15 seconds after the time interval.  

Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.

Claim 7 Analysis- Under Step 1, Claim 7 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “updating the frequency distribution, on the basis of the detected actual traffic light switching state”. A person can mentally update their memory of the frequency distribution of the switching state based on the detection of the switching state and the respective time interval. For example, a traffic light may normally switch states 10 seconds after the trigger event. However, the traffic light has now been adjusted to switch 15 seconds after the trigger event. A person can mentally update the frequency distribution in their memory with the new time interval based on the detection of the switching state 15 seconds after the time interval.  
Under Step 2A, Prong 2, the additional elements are detecting a current, actual traffic light switching state of the traffic light using a detection device during an approach to the traffic light. This judicial exception is not integrated into a practical application because the detecting an actual traffic light switching state of the traffic light using a detection device is considered insignificant extra solution activity. The detecting of the traffic light is merely data gathering to perform the updating.   
Under Step 2B, the additional elements are detecting a current, actual traffic light switching state of the traffic light using a detection device during an approach to the traffic light. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the detecting an actual traffic light switching state of the traffic light using a 

Claim 8 Analysis- Under Step 1, Claim 8 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “updating the frequency distribution on the basis of the received data”. A person can mentally update their memory of the frequency distribution of the switching state based on received data. For example, a traffic light may normally switch states 10 seconds after the trigger event. However, the traffic light has now been adjusted to switch 15 seconds after the trigger event. A person can mentally update the frequency distribution in their memory with the new time interval based on data received indicating that the switching state is now 15 seconds after the triggering event.  
Under Step 2A, Prong 2, the additional elements are receiving a respective actual traffic light switching state from at least one further motor vehicle. This judicial exception is not integrated into a practical application because the receiving of data from another vehicle indicating an actual traffic light switching state of the traffic light is considered insignificant extra solution activity. The receiving of data indicating the switching of the traffic light is merely data gathering to perform the updating.   
Under Step 2B, the additional elements are receiving a respective actual traffic light switching state from at least one further motor vehicle. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receiving of data from another vehicle indicating an actual traffic light switching state of the traffic light is considered insignificant extra solution activity. The receiving of data indicating the switching of the traffic light is merely data gathering to perform the updating.

Claim 9 Analysis- Under Step 1, Claim 9 is a method/process claim. 

Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements.  
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  

Claim 11 Analysis- Under Step 1, Claim 11 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “providing a stopping position at a traffic light as a stopping point and wherein the triggering event represents driving off at the traffic light”. A person can mentally determine that the stopping point is when the vehicle stops at a red light. A person can mentally determine that the vehicle driving off when the light turns green is the trigger event. 

Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  

Claim 14 Analysis- Under Step 1, Claim 14 is a system/machine claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “on the basis of the state data with the time data of all of the motor vehicles for the respective triggering event and the passing direction, generate and provide a frequency distribution indicating a respective number of the observed traffic light switching states for different time intervals elapsed since the respective triggering event”. These steps can all be completed using the human mind. For example, a person can mentally define a triggering event for a stopping point ahead of a traffic light. The person can mentally define this triggering event as another traffic light ahead of the traffic light turning green. A person can mentally access the frequency distribution from their memory, indicating the switching states observed in the past for various time intervals since the triggering event. For example, when the another traffic light ahead of the traffic light turns green, a person can determine that the traffic light will turn green in 5 seconds based on the person observing the switching states in the past from driving on the road in that direction. The person can determine mentally how long it will the vehicle to reach the traffic light from the another traffic light based on the speed of the vehicle and determine if the vehicle will reach the traffic light in less than, or more than 5 seconds. Based on the time of arrival at the traffic light, the person can mentally estimate the switching state of the traffic light and determine mentally if it’s going to be green or red when the vehicle reaches the light. 

Under Step 2B, the additional elements are the memory, processor, and the communication interface. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory, processor, and communication interface are used as tools to perform the abstract idea. The communication interface, which is configured to receive data from other vehicles is considered insignificant extra solution activity. Receiving data from other vehicles is merely data gathering, which is used to by the method to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (US 9158980 B1) in view of Rolle et al (US 20180181884 A1). (Hereinafter referred to as Ferguson and Rolle 2018 respectively)

Regarding Claim 1, Ferguson discloses a method for forecasting a traffic light switching state of a traffic light for an expected passing direction (See at least Ferguson Column 10 lines 32-45 and Figure 4), wherein the traffic light is to be passed by a motor vehicle during a journey (See at least Ferguson Column 10 lines 32-45 and Figure 4), the method comprising: 
defining a triggering event for a predetermined stopping point on a route ahead of the traffic light (See at least Ferguson Column 10 lines 32-45 and Figure 4, the triggering event being the light 404c turning green); 
accessing a frequency distribution indicating a respective number of traffic light switching states…for various time intervals elapsed since the triggering event based at least in part on the triggering event and an expected passing direction (See at least Ferguson Column 10 lines 32-45 and Figure 4 , the system uses the relationship between the states of traffic signals, which is interpreted as the frequency distribution, to predict the upcoming traffic signal based on the time interval since the trigger event and direction of travel); 
detecting the triggering event at the stopping point (See at least Ferguson Column 10 lines 32-45 and Figure 4, the triggering event being the light 404c turning green);… and 
estimating the traffic light switching state for the expected passing direction… on the basis of the frequency distribution (See at least Ferguson Column 10 lines 32-45 and Figure 4, the upcoming traffic light is estimated to turn green after four seconds based on the relationship/frequency distribution).
Even though Ferguson discloses accessing a frequency distribution indicating a respective number of traffic light switching states, Ferguson fails to explicitly disclose that the frequency distribution indicates a number of traffic light switching states… observed in the past and determining an expected time of arrival at the traffic light for the motor vehicle. 
However, Rolle 2018 teaches accessing a frequency distribution indicating a respective number of traffic light switching states observed in the past (See at least Rolle 2018 Paragraph 0009 for the determining an expected time of arrival at the traffic light for the motor vehicle (See at least Rolle 2018 Paragraph 0013, the vehicle can determine when it will reach the light based on its speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle 2018 to have the frequency distribution be based on past observed switching states and to determine an expected time of arrival at the traffic light. The system can use past observed switching states to derive probabilities from a statistical model for future state transitions (See at least Rolle 2018 Paragraph 0012). This would allow the system to predict future state transitions by using historical switching data rather than just relying on relationships between traffic lights. Determining an expect time of arrival at a traffic light allows the system to adjust the movement of the vehicle, such as by accelerating or braking, based on the predicted switching state. For example, if a person operating a vehicle knows the traffic light will change from a passing state to a stopping state in 6 seconds, and at the current speed, the vehicle will take at least 7 seconds to reach the light, the vehicle can accelerate allowing it to reach the light sooner when it is still in the passing state (See at least Rolle 2018 Paragraph 0013). Thus, the driver of the vehicle can operate the vehicle more effectively. 

Regarding Claim 2, Ferguson discloses in the event that the route leads over an intersection connecting a number of roads, the passing direction indicates via which possible stopping point of the intersection the motor vehicle reaches the intersection (See at least Ferguson Column 10 lines 6-45 and Figure 4, the vehicle is reaching traffic signal “402” based on the direction of travel) and at which next stopping point the motor vehicle leaves the intersection (See at least Ferguson Column 5 lines 54-62 the next traffic signal can be determined based on the direction of travel).

Regarding Claim 3, Ferguson discloses using a most probable route or a route signaled by a navigation device of the motor vehicle to determine the expected passing direction (See at least Ferguson Column 15 lines 6-14, the GPS, which is interpreted as a navigation device, can be used to determine the driving path of the vehicle, which is interpreted as the passing direction). 

Regarding Claim 5, Ferguson discloses determining a frequency distribution for at least one further stopping point along the route for another triggering event (See at least Ferguson Column 10 lines 14-31 and Figure 4, the traffic signal “402” turning green is interpreted as another triggering event which indicates traffic signal “404a”, which is interpreted as a further stopping point, is green);
Ferguson fails to disclose combining the frequency distributions of each stopping point at which the respective triggering event was detected to forecast the traffic light switching state using the frequency distribution of the last stopping point being used as a basis and any remaining frequency distribution adjusted with a respectively associated time offset, corresponding to a travel time up to the last stopping point. 
However, Rolle 2018 teaches this limitation (See at least Rolle 2018 Paragraph 0056-0060 and Figures 3A, 3B, 3C, and 4A, each time interval for detecting the switching state is offset by the previous cycles, where the first cycle, t_o0, is the when the vehicle stops at the light. A forecast for the traffic light is made based on the frequency distribution of the stopping point and the previous cycles as shown in the bottom of Figure 4A and Paragraph 0059; See at least Rolle 2018 Paragraph 0084-0086 and Figures 7A-7B, the switching states from each respective cycle offset are added which is interpreted as combining the frequency distribution at each respective triggering event, the added frequency distributions are used to forecast the switching state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle 2018 to combine the frequency distributions at 

Regarding Claim 6, Ferguson discloses during a stopping phase at the traffic light, detecting an actual traffic light switching state of the traffic light (See at least Ferguson Column 4 line 48-Column 5 line 7, the vehicle can use sensors to detect that the traffic light is green; See at least Ferguson Column 6 lines 53-67, a vehicle observes a light turn green, which would occur when the traffic signal was in a stopping phase). 
Ferguson fails to disclose updating the frequency distribution, on the basis of the respectively detected actual traffic light switching state and the respective time interval since detecting the triggering event. 
However, Rolle 2018 teaches this limitation (See at least Rolle 2018 Paragraph 0071 and Fig. 5b, the hmm is updated based on the observed state for the respective sampling time point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle 2018 to update the frequency distribution based on the detected traffic light switching state and respective time interval. Since the system relies on using 

Regarding Claim 7, Ferguson discloses detecting a current, actual traffic light switching state of the traffic light using a detection device during an approach to the traffic light (See at least Ferguson Column 4 line 48-Column 5 line 7, the vehicle can use sensors to detect the switching state of a traffic light; See at least Ferguson Column 6 lines 53-67, a vehicle observes a light turn green, which is a switching state). 
Ferguson fails to disclose updating the frequency distribution on the basis of the detected actual traffic light switching state
However, Rolle 2018 teaches this limitation (See at least Rolle 2018 Paragraph 0071 and Fig. 5b, the hmm is updated based on the observed state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle 2018 to update the frequency distribution based on the detected traffic light switching state. Since the system relies on using relationships between traffic lights and past switching states (See at least Rolle 2018 Paragraph 0012), using the observed states to update the frequency distribution would ensure that the probability module is using the most up to date switching state information/relationships. This would increase the accuracy of the probability module by accounting for any changes that may have occurred in the switching states of the traffic lights since the switching state was last observed. 

Regarding Claim 8, Ferguson discloses receiving a respective actual traffic light switching state from at least one further motor vehicle (See at least Ferguson Column 6 lines 53-67 and column 8 lines 5-18, another vehicle observes a light turn green and can transmit the switching state observed to the vehicle using a wireless transmitter or transceiver)
Ferguson fails to disclose updating the frequency distribution on the basis of the received data. 
However, Rolle 2018 teaches this limitation (See at least Rolle 2018 Paragraph 0071 and Fig. 5b, the hmm is updated based on the observed state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle 2018 to update the frequency distribution based on the received data. Since the system relies on using relationships between traffic lights and past switching states (See at least Rolle 2018 Paragraph 0012), using the observed states to update the frequency distribution would ensure that the probability module is using the most up to date switching state information/relationships. This would increase the accuracy of the probability module by accounting for any changes that may have occurred in the switching states of the traffic lights since the switching state was last observed.

Regarding Claim 9, Ferguson discloses selecting the frequency distribution from a number of frequency distributions, based at least in part on the date and/or the time of day and/or traffic density indications (See at least Ferguson Column 7 lines 1-23, the relationships between traffic signals can be determined based on time of day, date, and traffic conditions).

Regarding Claim 11, Ferguson discloses providing a stopping position at a traffic light as a stopping point (See at least Ferguson Column 10 lines 32-45 and Figure 4, the traffic signal 404c turns green, meaning it was red which is a stopping point) and 
wherein the triggering event represents driving off at the traffic light (See at least Ferguson Column 10 lines 32-45 and Figure 4, the trigger event is the traffic light 404c turning green, which is when the vehicle would drive off from the traffic light). 

Regarding Claim 14, Ferguson discloses a server device (See at least Ferguson Column 8 lines 37-50, the server contains a computing device) comprising: 
a memory (See at least Ferguson Column 16, lines 3-12, a computer system includes a data storage); 
a processor (See at least Ferguson Column 16, lines 3-12, a computer system includes a processor); and 
a communication interface configure to receive respectively from a number of motor vehicles state data concerning a predetermined triggering event and a respective traffic light switching state detected by the motor vehicle of a traffic light passed in a passing direction with time data concerning a respective detection time of the detected traffic light switching state (See at least Ferguson Column 6 lines 53-67 and Column 8 lines 5-18, another vehicle observes a light turn green, which is interpreted as a triggering event, and can transmit the switching state observed and the recorded time of the switching state to the vehicle using a wireless transmitter or transceiver, which is interpreted as a communication interface); 
wherein the processor accesses instructions stored in the memory (See at least Ferguson Column 16 lines 13-23), the instructions, when loaded and executed by the processor, causing the processor to: 
 on the basis of the state data with the time data of all of the motor vehicles for the respective triggering event and the passing direction, generate and provide a frequency distribution indicating a respective number of the…traffic light switching states for different time intervals elapsed since the respective triggering event (See at least Ferguson Column 10 lines 6-45, the relationship between different traffic lights are interpreted as a frequency distribution which indicates the time interval elapsed since a previous traffic light switched states, which is the triggering event, which can be used to estimate the switching state of an upcoming traffic light).  
 Even though Ferguson discloses accessing a frequency distribution indicating a respective number of traffic light switching states, Ferguson fails to explicitly disclose that the frequency distribution indicates a number of traffic light switching states observed. 
 However, Rolle 2018 teaches this limitation (See at least Rolle 2018 Paragraph 0009 for the observed switching states and Paragraph 0012 for past switching states)
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle 2018 to have the frequency distribution be based on past observed switching states. The system can use past observed switching states to derive probabilities from a statistical model for future state transitions (See at least Rolle 2018 Paragraph 0012). This would allow the system to predict future state transitions by using historical switching data rather than just relying on relationships between traffic lights.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Rolle 2018 in further view of Sharma et al (US 20130342370 A1) (Hereinafter referred to as Sharma).

Regarding Claim 4, Ferguson discloses …indicating, for a number of possible stopping points, for at least one following traffic light in each case a respective frequency distribution for its traffic light switching state (See at least Ferguson Column 10 lines 32-45 and Figure 4, a frequency distribution/relationship is used to estimate a switching state of an upcoming light, the upcoming traffic light is interpreted as one stopping point which is a number)…
 Ferguson fails to disclose using a matrix indicating, for a number of possible stopping points… multiple possible passing directions.
However, Sharma teaches this limitation (See at least Sharma Paragraphs 0032-0038 and Figures 3b-3c, a matrix is used at an intersection to determine the passing direction of every possible stopping point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ferguson with Sharma to use a matrix for a number of possible stopping points at intersection to predict the switching state for multiple possible passing directions. An intersection can have multiple stopping points that lead to different directions (See at least Sharma Figure 3A). By constructing a matrix for every possible stopping point, one could estimate the switching state of the corresponding traffic signal for each stopping point. This would increase the effectiveness of the system by accounting for every possible passing direction that the vehicle can travel through at an intersection. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Rolle 2018 in further view of Rolle et al (US 20170084172 A1) (Hereinafter referred to as Rolle 2017).

Regarding Claim 10, modified Ferguson fails to disclose controlling an internal combustion engine of a hybrid drive of the motor vehicle and/or a start/stop function of an internal combustion engine and/or an output device for outputting a notification of the switching state of the traffic light to a driver of the motor vehicle based at least in part on the forecast traffic light switching state of the traffic light. 
However, Rolle 2017 teaches this limitation (See at least Rolle 2017 Paragraphs 0047-0048, the driver is notified of the switching state based on the forecast of the switching state of the traffic light). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ferguson with Rolle 2017 to notify the driver of the switching state of the traffic light based on the forecast. Notifying the driver allows the driver to adjust their driving based on the switching state forecast (See at least Rolle 2017 Paragraphs 0047-0048). This would allow the driver to reduce greenhouse gas emissions, save fuel/energy, and prevent late braking by adjusting their driving to the forecast (See at least Rolle 2017 Paragraphs 0047-0048). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belzner (DE102013223022A1) teaches using a matrix to predict the switching states of a traffic light
Rubin et al (US 20170243485 A1) teaches a V2V safety system that uses learned signal timing of traffic lights
Sugawara (US 20150262483 A1) teaches acquiring traffic signal cycle data and calculating the remaining time of a traffic signal. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666